Citation Nr: 0532498	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-31 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran had active service from October 1957 to October 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in September 2005.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran was exposed to acoustic trauma in service.

3.  There is competent medical evidence showing that the 
veteran's bilateral hearing loss is related to acoustic 
trauma in service from October 1957 to October 1961.

4.  There is competent medical evidence showing that the 
veteran's tinnitus is related to acoustic trauma in service 
from October 1957 to October 1961.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2005). 

2.  Service connection for tinnitus is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In fact, a 
claimant may establish direct service connection for a 
hearing disability which initially manifests itself several 
years after separation from service on the basis of evidence 
showing that the current hearing loss is causally related to 
injury or disease suffered in service.  Hensley v. Brown, 5 
Vet. App. 155, 164 (1993).  

In this case, medical evidence shows current bilateral 
hearing loss disability for VA compensation purposes (See 
38 C.F.R. § 3.385) and tinnitus.  The evidence also suggests 
a link between these disorders and the veteran's time in 
service.  The veteran alleges exposure to artillery fire and 
explosions during his three years as a gunner's mate aboard 
the U.S.S. Sansfield.  The Board finds great credibility in 
this contention. 

VA outpatient audiological examinations dated in January and 
November 2001 diagnosed bilateral hearing loss and tinnitus 
and made note of the veteran's noise exposure in service.  
While the January 2001 VA examiner stated that they were 
unable to determine whether a relationship exists between the 
veteran's current hearing loss and tinnitus and exposure to 
hazardous noise in service, the November 2001 VA examiner 
very importantly stated that "based on the veteran's 
reported history of noise exposure, there could have been 
some high frequency hearing loss due to active duty exposure 
to noise that is at least as likely as not a contributing 
factor to his current subjective tinnitus and hearing loss."  

Beyond this, the Board has a private treatment report from 
Dr. "J.M.G.", dated in February 2001, which also shows a 
connection between the veteran's hearing loss and his three 
years in service.  Finally, a post-service audiological 
examination dated in November 1984 shows severe bilateral 
hearing loss.  

These reports, as a whole, are sufficient to establish a 
nexus between the veteran's hearing loss and his time in 
service.  See Hensley, 5 Vet. App. at 164.  There are no 
contrary medical opinions of record.  Accordingly, the Board 
finds that the evidence supports service connection for 
bilateral hearing loss and tinnitus.  38 U.S.C.A.  § 5107(b).

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March  2001 letter, the 
RO explained the requirements for establishing entitlement to 
service connection and explained that it would obtain VA 
records, as well as records from private physicians, other 
agencies, or employment records, if the appellant provided 
sufficient information to request them.  The RO has also 
properly pursued obtaining all evidence described by the 
appellant.  Given the favorable disposition of the claim, any 
defect in notice or assistance would not result in any 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board finds that the 
duties of notice and assistance with respect to this claim 
have been met.
ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


